        Case 6:14-cr-10130-JTM Document 121 Filed 10/06/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,
            Plaintiff,

      vs.                                              No. 14-10130-02-JTM

LORI A. SHYROCK, now know as
LORI A. MOSLER,
            Defendant.




                            MEMORANDUM AND ORDER


      This matter is before the court on defendant Lori Shyrock’s Motion for Hearing

(Dkt. 120), which she submitted after receiving notice of the writ of continuing

garnishment obtained by the government. In 2016, Shyrock was convicted of mail fraud,

in violation of 18 U.S.C. § 1341, and sentenced to 5 years probation, and ordered to pay

$1,314,601.81 in restitution. When the government sought the writ of garnishment on

September 14, 2020, it stated that $1,254,133.70 in restitution remained unpaid.

      Shyrock’s motion is simply her return to the Court Clerk of the garnishment

notice form, with a check in the box stating that she would like to have a hearing on the

garnishment. It does not appear that Shyrock returned the remainder of the form, which

sets out the specific exemptions that are available to challenge a garnishment under 28

U.S.C. § 3202(d). The government has informed the court that it does not believe the

defendant has any legitimate exemption, is not entitled to a hearing, and has been told
         Case 6:14-cr-10130-JTM Document 121 Filed 10/06/20 Page 2 of 3




defendant has contacted legal counsel for assistance and has asked for some additional

time to consider a resolution to her request for a hearing.

       This court has determined that the statute’s mandatory language requires the

holding of a hearing under 28 U.S.C. § 3202(d), even if the debtor’s request fails to

specify which statutory protection she seeks to invoke. See United States v. Goudie, No.

99-10111-02-JTM, Dkt. 123 (D. Kan., Dec. 11, 2018) (citing United States v. Gomez, 733

Fed.Appx. 998, 999 (11th Cir. 2018) (per curiam)). Accordingly, the court will schedule a

hearing to address Shyrock’s motion, and had anticipated scheduling a hearing

Thursday, October 15, 2020. However, based on the government’s statement, the court

will defer to the preferences of the parties and reserve scheduling any hearing, for a

reasonable time and absent objection from any party.

       At the same time, the court takes the opportunity to observe that (outside of a

default judgment, which did not occur here) a 28 U.S.C. § 3202(d) hearing is limited to

“two narrow grounds[,] limited to consideration of (1) the probable validity of any

claim of exemption, or (2) compliance with any statutory requirement in the

postjudgment remedy process.” United States v. Sanchez, No. 6:14-CR-31-ORL-18DCI,

2018 WL 1155989, at *2 (M.D. Fla. Feb. 2, 2018), report and recommendation adopted, No.

6:14-CR-31-ORL-18DCI, 2018 WL 1136608 (M.D. Fla. Mar. 1, 2018). A § 3202(d) hearing

“is not an opportunity for a debtor to challenge the validity of his restitution obligation

or his ability to pay it.” See United States v. Cooper, 318 F. Supp. 3d 1278, 1283 (N.D. Ala.

2018) (citing cases).

                                             2
        Case 6:14-cr-10130-JTM Document 121 Filed 10/06/20 Page 3 of 3




      Accordingly, the court will reserve scheduling a hearing on the defendant’s

request for a hearing for a reasonable time.

      IT IS SO ORDERED this day of October, 2020.




                                         J. Thomas Marten
                                         J. Thomas Marten, Judge




                                               3
